UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 14-1524



In re:   JAMAL BULLOCK,



                Petitioner.



                 On Petition for Writ of Mandamus.
                         (5:14-hc-02002-F)


Submitted:   July 24, 2014                    Decided: July 28, 2014


Before FLOYD and    THACKER,   Circuit   Judges,   and   DAVIS,   Senior
Circuit Judge.


Petition denied by unpublished per curiam opinion.


Jamal Bullock, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Jamal    Bullock     petitions     for   a   writ      of    mandamus,

alleging that the district court has unduly delayed in ruling on

his 28 U.S.C. § 2254 (2012) petition.               He seeks an order from

this court directing the district court to act.                    We find the

present   record   does   not    reveal     undue   delay    in   the    district

court.    Accordingly, we grant leave to proceed in forma pauperis

and deny the mandamus petition without prejudice to Bullock’s

right to file another petition if the district court does not

act expeditiously on his pending petition.                   We dispense with

oral   argument    because     the    facts   and   legal     contentions       are

adequately    presented   in    the    materials    before    this      court   and

argument would not aid the decisional process.



                                                               PETITION DENIED




                                        2